          Case 1:20-cv-01342-JPO Document 24 Filed 06/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABU DHABI INVESTMENT AUTHORITY,

                                 Plaintiff,

                           v.                                    No. 1:20-cv-01342 (JPO)

 MYLAN N.V. and MYLAN INC.,

                                 Defendants.


                             NOTICE OF MOTION TO DISMISS

               PLEASE TAKE NOTICE that, upon the Complaint [ECF No. 1], a copy of which

is annexed hereto, the accompanying Memorandum of Law in Support of Defendants’ Partial

Motion to Dismiss and all prior proceedings herein, Defendants Mylan N.V. and Mylan Inc.

hereby move this Court, before the Honorable J. Paul Oetken, United States District Court,

Southern District of New York, 40 Foley Square, New York, New York 10007, for an order

pursuant to Federal Rule of Civil Procedure 12(b)(6) partially dismissing the Complaint as to all

defendants to the extent set forth in the Conclusion to the Memorandum of Law and granting

such other and further relief as this Court deems just and proper.
         Case 1:20-cv-01342-JPO Document 24 Filed 06/26/20 Page 2 of 2




June 26, 2020

                                     CRAVATH, SWAINE & MOORE LLP,

                                       by
                                                      /s/ David R. Marriott
                                                        David R. Marriott
                                                          Kevin J. Orsini
                                                         Rory A. Leraris
                                                      Members of the Firm

                                       Worldwide Plaza
                                         825 Eighth Avenue
                                             New York, NY 10019
                                                (212) 474-1000
                                                    dmarriott@cravath.com
                                                    korsini@cravath.com
                                                    rleraris@cravath.com

                                       Attorneys for Defendants

TO ALL COUNSEL OF RECORD




                                       2
